Appeal from a judgment of Wyoming County Court (Dadd, J.), entered November 9, 2000, convicting defendant upon his plea of guilty of, inter alia, criminal mischief in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: After defendant knowingly and intelligently waived his right to counsel (see People v Vivenzio, 62 NY2d 775, 776; People v Hodge, 255 AD2d 943, lv denied 93 NY2d 874, 926), County Court, in the exercise of its discretion, appointed standby counsel to assist defendant. Defendant, however, had no constitutional right to the appointment of standby counsel (see People v Rodriguez, 95 NY2d 497, 501; People v Mirenda, 57 NY2d 261, 265), and thus we reject his contention that he was denied his right to counsel based on the absence of standby counsel at the plea proceeding. In any event, defendant explicitly waived the presence of standby counsel at the plea proceeding, and we perceive no basis to deem that waiver ineffective. Present — Green, J.P., Wisner, Scudder, Burns and Gorski, JJ.